DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Regarding the 112, 4th rejection, applicant’s deletion of claim 47 has obviated this rejection, therefore it has been withdrawn. 
Regarding the claim amendments “wherein the inflammatory response is not prompted by thermal activity in the dermis during the performance of the foregoing steps” are not rendered obvious by the prior art, but provides no explanation as to why.  The examiner unpersuaded.  Applicant’s specification makes it clear that “because there is no evidence of thermal damage within the dermis the inflammation is not prompted by thermal activity”.  As emphasized in the previous rejections, the process disclosed by Sierra is a photomechanical process, which by definition is not a thermal/heating process and does not cause thermal damage.  Sierra makes the distinction between photothermal processes and photomechanical processes very clear (see Abstract and Background).  Furthermore, Van Hal was specifically brought in (as evidence) to emphasize the inherent properties/characteristics of this mechanic process, specifically the generation of LIOB bubbles.  Applicant has never once properly refuted any of these positions. Therefore, the examiner maintains that the photomechanical process taught by Sierra does not cause thermal damage and therefore the inflammation is NOT prompted by thermal activity, meeting the claim language. 
Regarding applicant’s arguments, applicant states “the Office Action has made various allegations that are improper and not supported by some of the references relied upon”.  The response by applicant goes on to list/recite 4 presumed examples of such “allegations” made by the examiner without providing any sort of explanation/evidence to support their position.  The examiner maintains that these positions are fully supported by the prior art and common knowledge within the prior art, as detailed extensively throughout the previous Non-Final rejection and the prosecution history as a whole.  Applicant is reminded that attorney arguments cannot take the place of evidence.  It’s ironic because applicant is making general allegations about the examiner’s supposed “allegations”.  The difference is that the examiner has supported their positions with numerous citations from the prior art and evidentiary references (which applicant seemingly ignores).  In contrast, applicant just throws out general, conclusory statements without providing any evidence to back up their allegations. The examiner is not convinced; therefore the rejection is maintained. 
For clarity, it continues to be the examiner’s position that the limitations “wherein linear absorption of laser emission at plurality of targets promotes initiation of ionization and consequent non-linear absorption, resulting in one or more expanding plasma bubbles; generating a plurality of LIOB (Laser Induced Optical Breakdown) bubbles within the epidermis in response to concentrating the laser emission, the LIOB injuries being initiated by one or more expanding plasma bubbles; initiating an inflammatory response in the dermis as a result of LIOB bubble generation; wherein the inflammatory response is not prompted by thermal activity in the dermis during the performance of the foregoing steps” are an inherent effect of the previous method steps, specifically the natural/inherent effect of laser light interacting the tissue/melanin.  Whether or not these inherent results are surprising/unexpected does not negate the fact that they are still INHERENT to the previously recited method steps.   Applicant has failed to argue this point. 
MPEP 2111.04 seemingly sums it up the examiner’s position the best, making it clear that a “whereby clause in a method claim is NOT GIVEN WEIGHT when it simply expresses the intended result of a process step positively recited.”  Furthermore, MPEP 2112 makes it clear that “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference”.  Furthermore, “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” (MPEP 2112).  In addition, “Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103… This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic.” (MPEP 2112).  Lastly, “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention… ‘The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.’” (MPEP 2145).  The MPEP is replete with examples that an inherent effect/property/characteristic does not have to be expressly taught by the prior art. Therefore, it’s abundantly clear that the prior art does not have to explicitly teach/recognize the claimed effect in order to read on the method claim, and therefore these limitations do not meaningful limit the claimed method. 
Regarding applicant’s affidavit, the affidavit has been considered but is not considered persuasive.  First and foremost, it is the examiner’s position (as pointed out above) that the limitations in question ARE NOT GIVEN weight, as they are merely an inherent effect of the previously recited method steps.  Therefore, these limitations cannot be considered “differences between the claimed invention and the prior art”, as is required to show unexpected results (MPEP 716.02).  Whether or not the results are surprising or unexpected is immaterial to the claims and the rejection, therefore any affidavit showing unexpected results to an inherent feature/characteristic/property is seemingly moot.  
To be clear, the Sierra reference gives explicit motivation to use any known focusing components (Par 0066), including the known focusing component (lens array) taught by DeBenedictis to create separate treatment spots (as thoroughly detailed/explained in the rejection), as is known in the art and explicitly taught by DeBenedictis.  It is emphasized that applicant has never once provided any sort of arguments as to why this specific modification/combination would not have been obvious.   To be clear, the examiner is not modifying Sierra with DeBenedictis to specifically to teach or render obvious the particularly claimed results/effects, but to provide a known benefit (e.g. it is known that fractional treatment from a lens array provides improved/effective results for treating the skin).  The examiner maintains that the so-called “unexpected results” would naturally flow from the combination of Sierra and DeBenedictis.  Therefore, the examiner maintains that it doesn’t matter if these results are surprising or unexpected, as they would naturally flow from the obvious combination.  Again, it is emphasized that applicant has never once argued why it would not be obvious to modify Sierra with the optical lens array, but merely focuses on the inherent results being surprising.  The examiner is not convinced. 
Furthermore, applicant has failed to meet their burden with regards to the evidence in the affidavit for numerous reasons. 1. Applicant has failed to show “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance” 2. Applicant has failed to show the unexpected results are commensurate in scope with the claimed invention 3. Applicant has failed to compare the claimed subject matter with the closest prior art.  
To elaborate, applicant’s affidavit merely states that certain results are surprising without providing any sort of comparative data, studies, experiments, etc. Furthermore,  it is unclear what the cited Tanghetti reference has to do with scope of the claimed invention.  It is noted that Tanghetti is not an inventor on the current invention, therefore, it’s unclear what this work/reference has to do with the current claims.  The claims are barely ever discussed in the affidavit, other than the entirety of the claims being copy/pasted and a general statement/allegation that “the features listed above” describe several clinically beneficial and unexpected results.  There is no explicit comparison of the claimed invention (as a whole) with that taught by Sierra/DeBenedictis.  Without this comparison, it’s impossible to determine if the results discussed in the affidavit or unexpected or not. 
The affidavit seems to discuss “surprising” and “unexpected” results of fractional treatment.  However, the benefits of fractional treatment HAVE BEEN KNOWN FOR AGES and are explicitly taught by DeBenedictis (at the very least).  Therefore, for applicant to say these results are surprising or unexpected lacks logical reasoning.  Fractional laser treatment of the skin has been known since the early 2000s (at least 10 years before applicant’s filing date).  The reason Sierra is being modified is specifically to provide the benefits of fractional treatment explicitly disclosed by DeBenedictis, as detailed in the Non-Final rejection.  Therefore, these results simply cannot be considered surprising, as everyone in laser dermatological surgery for the past 10+ years has been aware of these benefits. 
Furthermore, it is emphasized that it is NOT the examiner’s position that “initiating an inflammatory response” as claimed is obvious.  It is the examiner’s position that this inflammatory response is a natural/inherent response that all tissue has to any damage.  The examiner has provided evidence for this position (DeBenedictis; Fig. 2 and Par 0007) which applicant has again seemingly ignored.  Therefore, it is unreasonable to assert that any of the claimed effects are surprising, as the examiner has provided evidence from all the prior art references that such effects are known to occur. 
Lastly, it is again emphasized that Sierra discloses the EXACT SAME laser parameters (wavelength, pulse duration, fluence, etc.) being transmitted to the exact same tissue (skin pigmentations), therefore it remains the examiner’s position that the exact same laser parameters inherently provide the exact same result in tissue.  Applicant has never once refuted this position. 
Based on all of the above, the examiner is substantially maintaining the previous 103 rejection, with updated claim mapping to address applicant’s amendments. Furthermore, after five rounds of prosecution, it seems that the issues are crystalized with substantially the same rejections being applied for four actions now (since the NF mailed 9/21/2020).  Therefore, the current application appears to be ready for appeal.  It does not seem like significant progress is occurring due to the unresolved issues and the application looks to be ripe for a neutral third party to evaluate and decide the issues.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-14, 16-18, 22, 27, 28, 40-46 and 48-51 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0031288 to Sierra, as evidenced by US 2006/0178659 to Van Hal et al., in view of US 2005/0049582 to DeBenedictis.
[Claims 11, 12, 16, 17, 27, 28 and 40-42] Sierra discloses a method of treating epidermal tissue (skin; Abstract) to elicit an inflammatory response in the dermis without thermally damaging the dermis (intended/inherent effect of the recited method), the method comprising: providing a picosecond laser (less than 500 ps, less than 300 ps or in the range of 100 ps to 300 ps; Pars 0017 and 0036); providing an optical system comprising a foci (focusing components; Par 0066); generating a picosecond laser emission having a fluence form the picosecond laser (1 J/cm2 to 10 J/cm2; Par 0037), wherein the laser emission has a wavelength absorbed by melanin (“the targeted structures are exposed to laser energy having a wavelength that is preferentially or selectively absorbed in these structures” Par 0003); concentrating the laser emission through the foci to a plurality of targets, wherein each target comprises melanin (skin pigmentations and pigmented lesions; Abstract) disposed in the epidermis (Par 0003), wherein the melanin absorbs light from the concentrated laser emission (Par 0003), wherein linear absorption of laser emission at plurality of targets promotes initiation of ionization and consequent non-linear absorption (Par 0033), resulting in one or more expanding plasma bubbles (inherent result; see Par 0006 of Van Hal); and generating a plurality of LIOB bubbles in the epidermis in response to concentrating the laser emission, the LIOB injuries being initiated by one or more expanding plasma bubbles (“photomechanical processes/destruction/disruption" "through the use of sound or pressure waves" Abstract, Pars 0005-6, 0033-34 and 0074; see also Par 0006 of Van Hal); initiating an inflammatory response in the dermis as a result of LIOB bubble generation (inherent result/effect of the LIOB bubbles) and wherein the inflammatory response is not prompted by thermal activity in the dermis during the performance of the foregoing steps (the photomechanical process disclosed by Sierra, by definition, does not produce heat or cause thermal damage; Par 0005.  Therefore, the claim language is met; see discussion above in the response to arguments section).  
As discussed above, the examiner contends that the exact same laser parameters applied to the epidermis will inherently result in the exact same effect, specifically generating a plurality of LIOB bubbles in the epidermis (Par 0006 of Van Hal) and eliciting an inflammatory response in the dermis which is not prompted by thermal activity.  As emphasized above, the claims themselves make it clear that these limitations are an inherent response/effect of the previous method steps, e.g. “resulting”, “in response to” and “as a result”. Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of inherency.  Ex Parte Novitski, 26 USPQ2d 1389, 1390-91 (BdPatApp & Inter 1993).
Sierra is discussed above, but fails to explicitly teach a lens array, i.e. an optical system comprising a plurality of foci, and creating a specific spacing between treatment spots, as well as different treatment depths.  DeBenedictis discloses a similar laser treatment method that uses a lens array having a plurality of foci (Par 0020; Fig. 21a-b) to create a specific spacing between the spots (pitch 1006; Fig 10), as well as varying focal depths (Par 0054).  DeBenedictis discloses a separation between centers of the spots of at least 150 microns (Par 0109), and a depth between 10 and 1000 microns (Par 0017).  The examiner contends that the spacing between the focal spots is the same as the spacing between the LIOB bubbles.  Furthermore, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” MPEP 2144.05.   Therefore, it would have been obvious to one of ordinary skill in the art to try/choose any of the particular distances and depths from the ranges disclosed by DeBenedictis, depending on the particular tissue, patient and condition being treated, as taught by DeBenedictis (Par 0052-53); it is noted that applicant has given no criticality or unexpected results to the specific distances claimed.  It is inherent that the spacing of the lens array causes similar spacing of the resulting focal spots within the tissue.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the lens array taught by DeBenedictis in the method taught by Sierra to create separate treatment spots with different depths, as fractional treatment is a known technique within the art that provides improved/effective results for treating the skin and other tissues, as taught by DeBenedictis. 
Furthermore, regarding the step of initiating an inflammatory response, DeBenedictis further supports the examiner’s position that this is merely a natural/inherent response that tissue has to any type of injury (Fig. 2 and Par 0007).  
[Claims 13 and 14] Sierra discloses a wavelength range between 700 nm and 900 nm (Par 0070).  “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” MPEP 2144.05.  Furthermore, Sierra explicitly teaches a wavelength of 1064 nm (Par 0042).
[Claim 18] Pars 0003-4 of Sierra discuss the principles behind choosing the appropriate fluence and pulse to avoid damaging surrounding tissue.  The examiner takes the position that the pulse durations and fluences disclosed by Sierra (which are the exact same as those chosen by applicant) inherently provide the claimed result, i.e. avoiding thermal coagulation in dermis below plurality of targets.
[Claim 22] Sierra discloses a range of pulse width (Par 0036); this is interpreted as tuning the pulse width to any of these values.  It is apparent from applicant’s own specification that pulse widths in this range provide both thermal and mechanical effects.
[Claims 43-46] Sierra discloses a number of different laser sources, including those claimed (Par 0041). 
[Claim 48] This appears to be an inherent response/effect to the previously applied laser beam, i.e. “in response to melanin absorbing light from the concentrated laser emission”.  If applicant disagrees, Par 0003 of Sierra discloses “The principle of selective photothermolysis underlies many conventional medical laser therapies to treat diverse dermatological problems such as leg veins, portwine stain birthmarks, and other ectatic vascular and pigmented lesions. The dermal and epidermal layers containing the targeted structures are exposed to laser energy having a wavelength that is preferentially or selectively absorbed in these structures. This leads to localized heating to a temperature (e.g., to about 70.degree. C.) that denatures constituent proteins or disperses pigment particles”.  Furthermore, Sierra explicitly teaches that “The use of even shorter pulses, however, results in a change from photothermal to photomechanical processes.” (Par 0005).  Therefore, the examiner contends that it would have been obvious to one of ordinary skill in the art to try both photothermal and photomechanical types of laser treatment, by merely adjusting the pulse duration, to treat pigmented lesions as both are commonly known and used treatments for such a condition.  If applicant disagrees with the examiners position, the examiner takes official notice that using a combination of both photo-thermal and photo-mechanical responses in light therapy of dermatological treatments is well known (e.g. US 6,050,990 to Tankovich; Abstract) and would therefore it would be obvious to try both, in the current method. 
[Claims 49-51] Sierra discloses a fluence in the range from about 1 J/cm2 to about 10 J/cm2 (Par 0037).  For claims 49 and 50, the disclosed range by Sierra explicitly touches/overlaps the claimed range.  MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”  Regarding claim 51, it is abundantly clear that applicant has no criticality or unexpected result to this claimed range (as it is never even explicitly disclosed), therefore the examiner contends that it would have been obvious to one of ordinary skill in the art to try higher fluences, including fluences in the claimed range, as this is merely routine optimization of a result effective variable.  Sierra’s use of the word “about” supports the examiner’s position that other/higher fluences are at least contemplated.  Furthermore regarding claim 51, DeBenedictis explicitly discloses a fluence in the range of 1 J/cm2 and 1000 J/cm2 (Par 0083) which overlaps the claimed range; see MPEP 2144.05. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792